DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 – 4 are pending in the application and under consideration for this office action.

Claim Objections
Claim 1 objected to because of the following informalities:
Regarding claim 1, the Examiner respectfully requests Applicant substitute a semicolon for the comma at the end of line 15 for consistency in format.
Further regarding claim 1, the Examiner respectfully requests Applicant remove the word “and” after the semicolon on line 19.
Further regarding claim 1, the Examiner respectfully requests Applicant add a semicolon after “particles” on line 32, and add the word “and” subsequent to this semicolon.
Further regarding claim 1, the Examiner respectfully requests Applicant remove the word “the” on line 33 in “prior to the sintering”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites “after forming the shape of the three-dimensional formed object” on line 20. There is insufficient antecedent basis for the limitation “the three-dimensional formed object” in the claim. To overcome the rejection, the Examiner suggests Applicant amend to “the three-dimensionally formed object” in order to provide proper antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 5555481 (“Rock”; cited on IDS of 2/2/2021) in view of US 2002/0129485 (“Mok”; cited on IDS of 2/2/2021), US 2015/0125334 (“Uetani”), and US 2002/0090314 (“Ernst”).
Regarding claim 1, Rock teaches a method of manufacturing a three-dimensionally formed object (Title), comprising: forming a constituent layer using a first composition (2: 58-60) including constituent material particles and a binder (9: 52-57), wherein a deposition effector (drawn by the Examiner as equivalent to the claimed first ejection nozzle) ejects the first composition toward a stage (6: 10-15; Fig. 3, #7); forming a support layer using a second composition (2: 58-60) including support portion-forming particles and a binder (9: 52-57), wherein a second deposition effector (drawn by the Examiner as equivalent to the claimed second ejection nozzle) ejects the second composition toward the stage (9: 13-22 & 40-42), the support portion-forming particles having a sintering temperature higher than a sintering temperature of the constituent material particles (3: 41-44); forming a shape of the three-dimensionally formed object, at least partially surrounded by a support structure (5: 62-65), by repeating the steps of forming a constituent layer and forming a support layer (6: 26-44); and after forming the shape of the three-dimensional formed object, sintering the shape of the three-dimensionally formed object by collectively imparting a first energy having a first intensity to the constituent layers of the shape and the support layers of the support structure (6: 48-53), wherein the first energy is imparted such that a temperature of the constituent material particles of the constituent layers and a temperature of the support portion-forming particles of the support layers are equal to or higher than the sintering temperature of the constituent material particles and are lower than the sintering temperature of the support portion-forming particles (3: 41-44; 4: 64-66).
Regarding the first and second compositions being paste-like and/or flowable, it is noted that Rock teaches that a binder and/or other chemical additives may be added to each of the compositions to improve cohesion and/or flow properties of the materials (9: 54-57). An ordinarily skilled artisan would appreciate that an improvement in the flow properties of the deposited materials would satisfy the claimed requirement that they be flowable. Further, the teaching with regard to the cohesion of each of the deposited materials would indicate to one of ordinary skill in the art that each of the materials were deposited in a continuous body – that is, that the materials formed cohesive bodies.
Regarding the claimed requirement that the first flowable composition is paste-like, the Examiner is of the position that the reasoning cited previously with respect to the cohesion and flow-properties of the constituent material taught by Rock is sufficient for an ordinarily skilled artisan to conclude that the composition taught by Rock may encompass paste-like build material. However, in the alternative, Mok teaches a method of producing an article with an optimal solid freeform fabrication system ([0076]). Mok teaches that metal layers are formed by a paste-form mixture of metal powder and a liquid-form plastic binder ([0118]; [0177]). Mok teaches that this paste material is deposited from a nozzle at a large deposition rate, layer by layer, in the form of a continuous body ([0177]; Figs. 2a-2b). Further, Mok teaches that depositing layers in this way, in particular due to the addition of a plastic binder, holds the metal powder into shape for further high speed profiling processing ([0118]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Mok into Rock and deposit layers of material in a paste-form mixture of metal powder and liquid-form plastic binder, by deposition from a nozzle at a large deposition rate. Depositing layers in this way, in particular due to the addition of a plastic binder, holds the metal powder into shape for further high speed profiling processing. 
Regarding the claimed requirement that sintering be done in a thermostatic chamber separate from the stage which material was initially applied to, it is noted that Rock is silent with respect to the actual environment where sintering takes place.
Uetani teaches a process for additively manufacturing sintered powder metal components (Abstract). Uetani teaches that the component is formed in a 3D-printing apparatus in the green state ([0022]-[0023]). Uetani teaches that the article undergoes sintering in a sintering furnace, which is shown to be separate from the 3D-printing apparatus, and by extension the platform/stage upon which the component was assembled in the green state ([0024], L 1-2; Fig. 1, #30).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Uetani, and use an independent sintering furnace, separate from the build stage/platform upon which the component was assembled in the green state, to complete sintering of the component. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 I A). In the present case, sintering in a furnace separate from a build stage is conventional in the art as disclosed by Uetani, and incorporation within Rock would result in no change in function, yielding nothing more than the predictable result of a sintered component.
Rock does not explicitly teach a step of pre-sintering the shape of the three-dimensionally formed object by collectively imparting a second energy having a second intensity weaker than the first intensity, prior to the step of sintering the shape of the three-dimensionally formed object.
Ernst teaches a method for producing a sintered part made of a metallic powder (Abstract). Ernst teaches that it is advantageous to subject a green part (i.e. a metallic powder/binder mixture) to pre-sintering in order to raise the green strength ([0014]). Ernst teaches that pre-sintering is done as a lower temperature than subsequent high-temperature sintering which leads to the final form of the part ([0014]). Further, Ernst teaches that by pre-sintering, a special modification step may be completed prior to sintering, which in some cases may include calibration, resulting in qualitative improvement of the surface and/or grain structure of the part, as well as the removal of undesirable ridges, peaks, or sharp edges.
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Ernst and pre-sinter the object at a lower temperature than the subsequent sintering step. Pre-sintering results in an increase in the green strength of the green part, and allows for a special modification step to be completed prior to sintering, which in some cases may include calibration, resulting in qualitative improvement of the surface and/or grain structure of the part, as well as the removal of undesirable ridges, peaks, or sharp edges.
Regarding claim 2, the instant specification defines “cleaning” as removing impurities such as support portion-forming particles attached to the periphery of the sintered three-dimensionally formed object (Instant Application: [0016]-[0017]; [0131]). Rock teaches that support portion-forming material particles may be removed after unification i.e. sintering of the constituent material particles (3: 38-40). Thus, this removal is an example of cleaning as defined by Applicant in the instant disclosure.
Regarding claim 3, Rock teaches that prior to depositing the first layer of the three-dimensionally formed object, a first layer of support material may be deposited , which may subsequently be compacted prior to deposition of constituent material particles upon said compacted layer (8: 49-54). As Rock teaches that the support material may be made of alumina (6: 59-60), in such a case, as alumina is a ceramic, Rock suggests formation of a ceramic layer (drawn by the Examiner as equivalent to the claimed “ceramic plate”) placed above the build stage, and upon which the component is built.
Regarding claim 4, Rock teaches that constituent material particles be made of iron, copper, and/or titanium (6: 58-59). Further, Rock teaches that support portion-forming material particles may be made of alumina (6: 59-60).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735    

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735